 Citation Nr: 1123985	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-48 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond January 30, 2009.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The appellant is the child of a Veteran who served on active duty during the Vietnam era.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran was rated as permanently and totally disabled effective September 2, 1998.

2.  The Veteran did not receive notification of the total and permanent disability rating until January 30, 2001.

3.  The appellant's 31th birthday occurred on January [redacted], 2006.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Dependents' Educational Assistance benefits under 38 U.S.C.A. Chapter 35, beyond January 30, 2009, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 and Supp. 2010); 38 C.F.R. §§  21.3021, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2010).  The United States Court of Appeals for Veterans Claims found in Manning that the Veterans Claims Assistant Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have total and permanent disability rating from a service-connected disability, effective September 2, 1998.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.

The period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  Where the effective date of the permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the Veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  Beyond that eight year period, a further extension may be granted, if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding these potential extension provisions, however, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).

The evidence of record shows that the appellant was born on January [redacted], 1975.  Accordingly, the appellant was 23 years old on September 2, 1998, the effective date of the total and permanent disability rating.  However, the Veteran did not receive notification of the total and permanent disability rating until issuance of the rating decision on January 30, 2001, at which time the appellant was over 26 years old.  The date of notification is more advantageous to the appellant, thus the eligibility period was applicable for a period of 8 years from January 30, 2001, making the delimiting date in this case in January 30, 2009.  The appellant reported that her pursuit of a higher education was interrupted due to reasons beyond her control; namely the need to care for her disabled father-in-law.  She has submitted evidence which demonstrates that her father-in-law had "a very aggressive form of prostate cancer" during the time in question.

The record shows that the appellant turned 31 on January [redacted], 2006.  Accordingly, an extension of the delimiting date beyond January 30, 2009 would extend the date beyond the appellant's 31st birthday.  As discussed above, the law provides only one exception for the general bar on extensions of delimiting dates beyond 31 years of age; specifically, if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).  In this case, there is no evidence that the appellant was enrolled in an educational institution on the date of her 31st birthday.  Accordingly, an extension of the delimiting date beyond January 30, 2009 is prohibited by law.

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), an extension of the delimiting date beyond January 30, 2009 cannot be granted.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond January 30, 2009, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


